Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 1 of 34   PageID 152




                     EXHIBIT 6
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 2 of 34   PageID 153



 2323912


 Date CFPB received the complaint

 2017-02-01

 Consumer's State

 OH

 Consumer's Zip

 443XX

 Submitted Via

 Web

 Timely Response?

 Yes

 Did consumer dispute the response?

 No

 Product

 Mortgage

 Subproduct

 Conventional adjustable mortgage (ARM)

 Issue

 Loan modification,collection,foreclosure

 Consumer Consent Provided?

 Consent provided


 Company Information

 Date Sent To Company

 2017-02-01


                                            1
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 3 of 34                  PageID 154



 Company Name

 OCWEN LOAN SERVICING LLC

 Timely Response?

 Yes

 Company Response to Consumer

 Closed with explanation


 Narrative

 I have a mortgage that was modified in XXXX XXXX through the XXXX XXXX XXXX
 XXXX XXXX program. I was promised a " Borrower Incentive '' of {$83.00} per month
 accrued as a monthly benefit to my mortgage loan to reduce principal and to be applied each of
 the XXXX through the XXXX anniversaries of the month in which the Trial Period Plan was
 executed ( XXXX XXXX ). Although the incentive has been applied it has not been applied in
 full for any of the anniversary dates other than XXXX. The loan was originally modified by
 AHMSI, American Home Mortgage Servicing Inc, then went to Homeward Residential and now
 is with Ocwen. I can see documented and the Incentive applied as follows :
 XXXX/XXXX/XXXX {$910.00} ( Homeward Residential *attached ) XXXX/XXXX/XXXX
 {$830.00} ( Ocwen *attached ) XXXX/XXXX/XXXX {$910.00} ( Ocwen *attached )
 XXXX/XXXX/XXXX {$1000.00} ( Ocwen *attached ) XXXX/XXXX/XXXX {$5000.00} (
 Ocwen *attached XXXX Treasury additional incentive applied on 6th yr anniversary ) https :
 //www.makinghomeaffordable.govXXXX I am unable to verify the Incentive was applied in
 XXXX, the first anniversary and the first Incentive payment due, and most of the amounts that
 have been applied do not equal the Borrower Incentive as promised. I have asked my mortgage
 company for details and have been unable to find resolution.




                                               2
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 4 of 34   PageID 155



 2274045



 Date CFPB received the complaint

 2017-01-05

 Consumer's State

 OH

 Consumer's Zip

 442XX

 Submitted Via

 Web

 Timely Response?

 Yes

 Did consumer dispute the response?

 No

 Product

 Mortgage

 Subproduct

 Conventional fixed mortgage

 Issue

 Loan modification,collection,foreclosure

 Consumer Consent Provided?

 Consent provided



 Company Information

 Date Sent To Company


                                            3
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 5 of 34                     PageID 156



 2017-01-05

 Company Name

 OCWEN LOAN SERVICING LLC

 Timely Response?

 Yes

 Company Response to Consumer

 Closed with explanation



 Narrative

 We defaulted on our mortgage XX/XX/XXXX because we were going to lose our car and had to
 pay a large amount to get our car loan balance up to date. We applied for a mortgage loan
 modification with our lender Ocwen. We have been submitting modification paperwork for a
 year and a half. Every few weeks during that 11/2 years, they would come to us asking for more
 paperwork. We sent them all the paperwork they needed so many times that we lost count. And
 we spoke to them so many times and were assured that they had all the paperwork they needed
 only to have them call again and again saying they were missing documents. XX/XX/XXXX,
 they had their lawyer begin mediation. We gave her all of the same papers we had given Ocwen
 for the past 11/2 years. She finally got through to them and they recently presented us with their
 offer. They decided to rais our payment over {$300.00} more than what we were paying when
 we had our hardship XX/XX/XXXX. They told us that we do n't qualify for any of the Home
 Affordable programs. The loan amount is over {$160000.00} because of all their fees. Our
 home, built in the XXXX 's, is barely worth {$110000.00} and is in dire need of repairs (
 furnace, roof, flooring, electrical, plumbing, etc ). We can not afford such a high payment. We
 would never be able to make the repairs neede to make it liveable. Not to mention their offer
 includes a balloon payment of over {$90000.00} XX/XX/XXXX. We do n't want to lose our
 home. Paying over {$800.00} a month on a home that is falling apart is very disheartening. We
 do n't understand how Ocwen could raise our payment from {$520.00} to {$820.00} and expect
 us to be fine with it. We believe they can lower the payment. We also believe they are being
 dishonest. We have until XX/XX/XXXX to accept their offer or move out. We do n't want to do
 either one. We ask for your help.




                                                 4
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 6 of 34   PageID 157



 2174029



 Date CFPB received the complaint

 2016-10-23

 Consumer's State

 OH

 Consumer's Zip

 450XX

 Submitted Via

 Web

 Timely Response?

 Yes

 Did consumer dispute the response?

 Yes

 Product

 Mortgage

 Subproduct

 Conventional adjustable mortgage (ARM)

 Issue

 Loan modification,collection,foreclosure

 Consumer Consent Provided?

 Consent provided



 Company Information

 Date Sent To Company


                                            5
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 7 of 34                  PageID 158



 2016-10-25

 Company Name

 OCWEN LOAN SERVICING LLC

 Timely Response?

 Yes

 Company Response to Consumer

 Closed with explanation



 Narrative

 We have subpoena records from Ocwen Loan co for all their internal emails BC I did a
 deposition for a whistle blower case out of Texas and they are not responding to my
 lawyers request ... we are now in active foreclosure pending a sale date BC of this place
 they are not responding BC the particular email we subpoena has them laughing and
 joking and making fun of us..this place is ruining families lives and you just keep letting
 them




                                               6
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 8 of 34   PageID 159



 2143903



 Date CFPB received the complaint

 2016-10-03

 Consumer's State

 OH

 Consumer's Zip

 440XX

 Submitted Via

 Web

 Timely Response?

 Yes

 Did consumer dispute the response?

 No

 Product

 Mortgage

 Subproduct

 Conventional fixed mortgage

 Issue

 Loan modification,collection,foreclosure

 Consumer Consent Provided?

 Consent provided



 Company Information

 Date Sent To Company


                                            7
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 9 of 34              PageID 160



 2016-10-03

 Company Name

 OCWEN LOAN SERVICING LLC

 Timely Response?

 Yes

 Company Response to Consumer

 Closed with explanation



 Narrative

 I had asked for a payoff on my mortgage from Ocwen. I was startled to see that there was a
 {$52000.00} line amount that was titled Share Waive Adjustment. I called them and they
 stated I was in default of my loan modification that I had in XX/XX/XXXX. I defaulted in
 XX/XX/XXXX due to using the Save the Dream program. My husband was laid off and I
 was trying to save our house. I received a XXXX for the {$52000.00} in XX/XX/XXXX. I
 called Ocwen to ask about the {$52000.00} and why would I owe it now. It was explained
 that they could not add it to the mortgage. The Share Waive is for a loan called a Share
 Appreciation Modification where the loan servicer is entitled to XXXX % of the
 appreciated amount less any capital improvements for 3 years. I had read that I can reduce
 the Share Appreciation with Capital Improvements, so I had asked them if I could, they
 told me no. We just completely remodeled the kitchen. I had asked why I had received a
 XXXX for this. They could not answer me. Can you help me find out if I really owe this or
 if the amount can be reduced?




                                             8
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 10 of 34   PageID 161



  2447592



  Date CFPB received the complaint

  2017-04-21

  Consumer's State

  PA

  Consumer's Zip

  191XX

  Submitted Via

  Web

  Timely Response?

  Yes

  Did consumer dispute the response?

  No

  Product

  Mortgage

  Subproduct

  Conventional fixed mortgage

  Issue

  Loan modification,collection,foreclosure

  Consumer Consent Provided?

  Consent provided



  Company Information

  Date Sent To Company


                                             9
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 11 of 34                  PageID 162



  2017-04-21

  Company Name

  OCWEN LOAN SERVICING LLC

  Timely Response?

  Yes

  Company Response to Consumer

  Closed with explanation



  Narrative

  Hello CFPB, My name is XXXX XXXX and XXXX XXXX and this is my story/complaint.
  Late last year in XXXX XXXX XXXX I was offered a permanent loan modification for my
  mortgage with servicer being Ocwen loan servicing. They ( Ocwen ) failed to communicate
  with me that the permanent loan modification paperwork was missing a signature on one
  of the pages. I did not know that the permanent loan paperwork was missing signatures as
  I thought I had signed all necessary pages. I mailed the permanent loan modification on
  XXXX XXXX XXXX XXXX I NEVER received any type of communication from Ocwen
  that a signature was missing for over 2 months. Had I known, I would have signed and sent
  back immediately. In XXXX , I receive a letter that said I was denied the loan modification
  and the first payment was sent back to me. All Ocwen had to do was to give me a call or
  send me a letter stating the problem. I even spoke with a customer service representative
  and she clearly stated that there were no indication that a letter was mailed or a phone call
  was made to me to let me know that signature was missing. Not only am I behind on my
  mortgage now they are not willing to give me any type of loan modification after I had
  re-submitted for a loan modification. I understand that I failed to signed in the proper
  place, but the fact that Ocwen NEVER communicated either by phone or by to correct the
  simple error of not realizing that I had missed sign one of the pages. They had 2 month to
  communicate this and they did not. I believed they have to be hold accountable to not
  communicating of the mistake to take action and correct it. Now here I am facing
  foreclosure for something that could have been taken care of so easily. I have a
  conventional and now I have lost the opportunity to apply for HAMP. This has caused me
  great unnecessary stress in which now they are saying that my only option is either short
  sale or deed in luau. I can afford this property if they give me a loan mod. Your help in this
  matter is greatly appreciate it. Thank you for your help.




                                                10
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 12 of 34   PageID 163



  2447590



  Date CFPB received the complaint

  2017-04-21

  Consumer's State

  NY

  Consumer's Zip

  110XX

  Submitted Via

  Web

  Timely Response?

  Yes

  Did consumer dispute the response?

  No

  Product

  Mortgage

  Subproduct

  Conventional fixed mortgage

  Issue

  Loan modification,collection,foreclosure

  Consumer Consent Provided?

  Consent provided



  Company Information

  Date Sent To Company


                                             11
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 13 of 34                  PageID 164



  2017-04-21

  Company Name

  OCWEN LOAN SERVICING LLC

  Timely Response?

  Yes

  Company Response to Consumer

  Closed with explanation

  Company Public Response

  Company has responded to the consumer and the CFPB and chooses not to provide a public
  response



  Narrative

  Back in XXXX 2016 m y monthly mortgage pa yment with Ocwen Loan Servicing wa s
  raised to a level that I could no longer affor d ( fr om {$3400.00} to {$3600.00} per month. )
  I spoke with the bank about alternatives and they said that I needed to file for a loan
  modification. However, to even be considered to needed to late on my payments. So I
  stopped paying for 5 months, and applied for a loan modification. My loan modification
  was accepted and the monthly payment went from {$3600.00} up to {$4100.00}. I filed an
  appeal which was denied. This clearly is a payment I can not afford. Loan modifications
  should be reducing the payment not increasing it!




                                                12
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 14 of 34   PageID 165



  2446325



  Date CFPB received the complaint

  2017-04-21

  Consumer's State

  LA

  Consumer's Zip

  711XX

  Submitted Via

  Web

  Tags

  Servicemember

  Timely Response?

  Yes

  Did consumer dispute the response?

  No

  Product

  Mortgage

  Subproduct

  VA mortgage

  Issue

  Loan modification,collection,foreclosure

  Consumer Consent Provided?

  Consent provided




                                             13
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 15 of 34             PageID 166



  Company Information

  Date Sent To Company

  2017-04-21

  Company Name

  OCWEN LOAN SERVICING LLC

  Timely Response?

  Yes

  Company Response to Consumer

  Closed with explanation



  Narrative

  Ocwen stalled our modification in many, many ways over a span of 8 months leading to
  them building up ridiculous fees on their behalf. Stalling tactics included : lack of
  instructions for filling out their paperwork, lack of instruction by phone for their
  paperwork, when asked several times, the changing of case representatives to make it more
  of a hassle when you talk to someone, dragging their feet after paperwork is turned in (
  months ) just to then be informed there 's an error. The list goes on!




                                             14
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 16 of 34   PageID 167



  2439627



  Date CFPB received the complaint

  2017-04-18

  Consumer's State

  IL

  Consumer's Zip

  622XX

  Submitted Via

  Web

  Timely Response?

  Yes

  Did consumer dispute the response?

  No

  Product

  Mortgage

  Subproduct

  FHA mortgage

  Issue

  Loan modification,collection,foreclosure

  Consumer Consent Provided?

  Consent provided



  Company Information

  Date Sent To Company


                                             15
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 17 of 34              PageID 168



  2017-04-18

  Company Name

  OCWEN LOAN SERVICING LLC

  Timely Response?

  Yes

  Company Response to Consumer

  Closed with explanation



  Narrative

  We have filed at lea st two previous complaints with the CFPB on this file. The summary of
  these complaints are that we have been working on this short sale since XXXX of XXXX .
  My company sent a SS package on XXXX / XXXX / XXXX complete with an offer and HU
  D ( attached to this complaint ). Since this time, Ocwen has been dragging their feet on
  processing and reviewing the documents. The file was still in active loan modification on
  XXXX / XXXX / XXXX , even though we have requested multiple times for the property to
  be reviewed as a short sale. Every time Ocwen has requested documents, we have returned
  them as soon as we received them from the seller. Weeks later, a random representative at
  Ocwen reviews the file, asks for something else, which then sets the process back a few
  more weeks. There have been several postponed foreclosure ( FC L ) sale dates since we
  began this process. All of the above was difficult to deal with on its own, but Ocwen has
  just made the situation even worse. On XXXX / XXXX / XXXX , my company noticed
  there was another FCL sale date scheduled for XXXX / XXXX / XXXX . We immediately
  requested a postponement from Ocwen. The representative my assistant ( XXXX XXXX )
  spoke with on XXXX / XXXX / XXXX claimed that the FCL was placed on hold as of
  XXXX / XXXX / XXXX , despite our records and a follow up call to XXXX XXXX XXXX (
  the foreclosing law firm ) confirmed that the FCL sale was still active for XXXX / XXXX /
  XXXX . I contacted the Ombudsman to get their assistance in moving the loan mod along
  and the file into the short sale dept. They were unable to help with this. On XXXX / XXXX
  / XXXX , the representative said that the loan mod package was finally deemed complete as
  of XXXX / XXXX / XXXX and that it would take 30 days for a review. My assistant, XXXX
  XXXX , called in on XXXX / XXXX / XXXX to get an update on the loan mod and was
  transferred to XXXX ( ID XXXX ) who immediately said the property was scheduled for
  FCL that very day, despite seeing a postponement noted on his end. XXXX and XXXX
  added XXXX XXXX XXXX on the phone to verify that the FCL postponement was
  received by the law firm. The Ocwen rep XXXX agreed and stated the new FCL date was
  XXXX / XXXX / XXXX . He also stated that now there was a new and undisclosed
  document request still needed for the loan mod, but that he was unable to see which
  specific docs were being requested and that he would return a call the next day with that

                                             16
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 18 of 34                 PageID 169



  information. XXXX called on XXXX / XXXX / XXXX and said that they were unable to
  stop the FCL sale on XXXX / XXXX / XXXX . He said that the home went back to Ocwen
  and is no longer in their loss mitigation system. He is attempting to get it out of the real
  estate owned system and back into loan mod. He also said that we are unable to get any
  information on what Ocwen deemed to be missing from their current loan mod review.
  This is a FHA-insured file. Ocwen has once again DEFRAUDED THE FEDERAL
  GOVERNMENT. In addition, this error by Ocwen has cost us more time on a file that has
  already taken far too long. Ocwen is ruthless, careless, and senseless when it comes to
  helping homeowners do the right thing by seeking a short sale.




                                               17
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 19 of 34   PageID 170



  2435448



  Date CFPB received the complaint

  2017-04-13

  Consumer's State

  CA

  Consumer's Zip

  936XX

  Submitted Via

  Web

  Timely Response?

  Yes

  Did consumer dispute the response?

  No

  Product

  Mortgage

  Subproduct

  Other mortgage

  Issue

  Loan modification,collection,foreclosure

  Consumer Consent Provided?

  Consent provided



  Company Information

  Date Sent To Company


                                             18
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 20 of 34            PageID 171



  2017-04-13

  Company Name

  OCWEN LOAN SERVICING LLC

  Timely Response?

  Yes

  Company Response to Consumer

  Closed with explanation



  Narrative

  I applied for a loan modification with a Ocwen Loan servicing in XXXX XXXX. My home
  had sale date set for XXXX XXXX XXXX while in the modification process. Which was
  finally postponed. I had a new sale date set for XXXX XXXX XXXX. Then on XXXX
  XXXX XXXX I received a modification which I was to review. The sale dates are totally a
  violation of my CALIFORNIA HOMEOWNER BILL OF RIGHTS. When the XXXX
  XXXX XXXX sale date was finally postponed a new sale date for XXXX XXXX XXXX was
  set. VIOLATION VIOLATION VIOLATION! Ocwen is still breaking the law of
  California while under investigation. The CALIFORNIA FINANCIAL PROTECTION
  BUREAU. The CALIFORNIA DEPARTMENT OF BUSINESS OVERSIGHT. Why does
  this keep happening to me and other people of California and the country. Ocwen has been
  fined by the state which means nothing. Because Ocwen seems to be above the law. What is
  going to be done for me the home owner for violations of California law. The attempts to
  foreclose on my home illegally. The law is suppose to protect me and other people of the
  state of California. The facts are true that Ocwen has violated the law many time in
  California and around the country. HOME OWNER BILL OF RIGHTS OF
  CALIFORNIA. CALIFORNIA STATE SUPREME COURT. XXXX XXXX XXXX XXXX
  XXXX XXXX XXXX XXXX XXXX XXXX XXXX XXXX XXXX XXXX XXXX XXXX
  XXXX XXXX XXXX. WRONGFUL FORECLOSURE and cases prior to foreclosure. All
  the FRAUD from ROBO SIGNING to PHOTOSHOPPING to VOID FORECLOSURE
  SALE DATE NOTICES. Also PREDATORY LENDIND AND SUB PRIME LOANS and
  MORTGAGE BACK SECURITIES. My loan is a PREDATORY SUB PRIME LOAN. But
  the same FRAUD still going on today. STOP this now. GREED GREED GREED! Call it
  like actually is. I am not making this up. This kind of behavior has to me over and over
  again. I have health conditions be of what I am going through Ocwen. My so called
  modification I sent to me consist of a payment of XXXX. Which takes up 53 % of my net
  income. This is totally absurd. My monthly debt is around XXXX dollars a month. Ocwen
  has listed my net income at XXXX. Which I do n't know how Ocwen came up with that
  amount. My loan amount that Ocwen states that I owe is XXXX. My house value of today
  is only XXXX tops. By XXXX I would pay Ocwen XXXX plus a balloon payment of XXXX

                                            19
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 21 of 34                PageID 172



  due XXXX. A total of XXXX in a total of 18 years. Totally RIDICULOUS amount. This not
  helping me with my payments or my loan amount. It is only in the best interests of Ocwen
  and XXXX XXXX. Let me make myself clear. It does not cost Ocwen and XXXX XXXX a
  dime to give me a modification I can actually afford. The government through the
  taxpayers have paid for it. The stimulus package back in XXXX and up until now. I did not
  get the bailout nor did the rest of the people of California and the country. The banks like
  XXXX XXXX and the rest of them. They get paid by the insurance companies like XXXX
  OR THE FEDERAL RESERVE when a house goes into foreclosure process. So when the
  servicing companies and banks foreclose on someone. What ever they get on the foreclosed
  property is all profit. Millions of WRONGFUL FORECLOSURES across the country.




                                              20
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 22 of 34   PageID 173



  2402601



  Date CFPB received the complaint

  2017-03-24

  Consumer's State

  FL

  Consumer's Zip

  331XX

  Submitted Via

  Web

  Timely Response?

  Yes

  Did consumer dispute the response?

  No

  Product

  Mortgage

  Subproduct

  Conventional adjustable mortgage (ARM)

  Issue

  Loan modification,collection,foreclosure

  Consumer Consent Provided?

  Consent provided



  Company Information

  Date Sent To Company


                                             21
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 23 of 34          PageID 174



  2017-03-24

  Company Name

  OCWEN LOAN SERVICING LLC

  Timely Response?

  Yes

  Company Response to Consumer

  Closed



  Narrative

  We were approved for a HAMP permanent modification and then my father ( the only
  borrower ) passed away. Ocwen informed me that they would have to revoke the HAMP
  while they process the Loan Assumption to me. After Ocwen approved the assumption,
  they now are informing me that I will have to reapply even though HAMP has expired.




                                           22
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 24 of 34   PageID 175



  2395493



  Date CFPB received the complaint

  2017-03-20

  Consumer's State

  MS

  Consumer's Zip

  388XX

  Submitted Via

  Web

  Timely Response?

  Yes

  Did consumer dispute the response?

  No

  Product

  Mortgage

  Subproduct

  FHA mortgage

  Issue

  Loan modification,collection,foreclosure

  Consumer Consent Provided?

  Consent provided



  Company Information

  Date Sent To Company


                                             23
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 25 of 34               PageID 176



  2017-03-20

  Company Name

  OCWEN LOAN SERVICING LLC

  Timely Response?

  Yes

  Company Response to Consumer

  Closed with explanation



  Narrative

  Ocwen Loan Servicing had me agree to a trial period for modification. At the end of the
  trial period, I received a notice that I would need to pay over {$3000.00} to reinstate my
  loan. I submitted needed documents and I feel like I was mislead in the way it was handled.
  By them having me pay the schedule that they set up, I should not be behind anymore and
  my mortgage should me now current. However, they did not do that. They put me under a
  trial modification and then at the end told me I did n't qualify with no explanation other
  than an issue with the title that had nothing to do with me personally. I submitted the
  appropriate documents to them and they are still trying to charge me over {$3000.00} to
  get my loan reinstated. I was only behind XXXX payments of {$740.00} to begin with and
  then they had me skip a month before beginning the modification which was another
  {$740.00}. By my calculation, I should only be behind the two months I did n't pay seeing
  that they had me skip a month for the modification. I am a single mother of XXXX and
  working XXXX XXXX jobs trying to stay afloat. I can not afford to loose my home.
  PLEASE HELP




                                              24
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 26 of 34   PageID 177



  2386288



  Date CFPB received the complaint

  2017-03-14

  Consumer's State

  HI

  Consumer's Zip

  967XX

  Submitted Via

  Web

  Tags

  Older American

  Timely Response?

  Yes

  Did consumer dispute the response?

  No

  Product

  Mortgage

  Subproduct

  Other mortgage

  Issue

  Loan modification,collection,foreclosure

  Consumer Consent Provided?

  Consent provided




                                             25
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 27 of 34                PageID 178



  Company Information

  Date Sent To Company

  2017-03-14

  Company Name

  OCWEN LOAN SERVICING LLC

  Timely Response?

  Yes

  Company Response to Consumer

  Closed



  Narrative

  I am going thru a loan modified with ocwen, their attorneys and " commissioner '' are
  harrasing me with 12 letters and certified letters demanding access to my property to
  access for immediate auction. I have called ocwen, now for the second to clarify the auction
  threat. At this time ocwen confirms they received my package on XX/XX/XXXX, but have
  not reviewed as of yet, so they have no scheduled sale. This the second time the ocwen
  attorneys have made this bogus threat. I had to schedule a meeting with someone
  otherthanmy case manager to get an update. My case manager available on XX/XX/XXXX
  but have meeting XX/XX/XXXX @ XXXX. due to judicial malfesience affecting a lien on
  this property, filed by myself, I think both sets of attorneys are ganging up, illegally
  pushing for this foreclosure to go thru. In hopes I will be unaware of my rite, and will
  surrender. I left an extended message with the ocwenz attorneys " commissioner '' and
  have not gotten any response back, his threat of accessing my property is for the
  XX/XX/XXXX. As with the 1st time, I was not informed INA timely fashion as well as
  being told, not asked to property access.




                                               26
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 28 of 34   PageID 179



  2382535



  Date CFPB received the complaint

  2017-03-11

  Consumer's State

  PA

  Consumer's Zip

  150XX

  Submitted Via

  Web

  Timely Response?

  Yes

  Did consumer dispute the response?

  No

  Product

  Mortgage

  Subproduct

  Conventional fixed mortgage

  Issue

  Loan modification,collection,foreclosure

  Consumer Consent Provided?

  Consent provided



  Company Information

  Date Sent To Company


                                             27
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 29 of 34              PageID 180



  2017-03-11

  Company Name

  OCWEN LOAN SERVICING LLC

  Timely Response?

  Yes

  Company Response to Consumer

  Closed with explanation



  Narrative

  I recently was approved for an in-house modification with Ocwen. I submitted the first
  payment which was due on XX/XX/XXXX. However, I went to make the second payment,
  which was due on XX/XX/XXXX and see that everything has reverted back to the
  foreclosure/default status and my payment due is XX/XX/XXXX and they will not accept
  payments from me. The agreement and paperwork clearly states that payments must be
  made " within the month in which it is due or modification will be cancelled. ''
  XX/XX/XXXX is clearly within the month. However, I see that the status stating " your
  loan has been permanently modified '' has been changed to " you may be eligible for a
  permanent loan modification. '' I would like to modify the loan and stay in the home but
  can not go many more rounds with Ocwen




                                             28
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 30 of 34   PageID 181



  2377668



  Date CFPB received the complaint

  2017-03-08

  Consumer's State

  VA

  Consumer's Zip

  237XX

  Submitted Via

  Web

  Timely Response?

  Yes

  Did consumer dispute the response?

  No

  Product

  Mortgage

  Subproduct

  Conventional fixed mortgage

  Issue

  Loan modification,collection,foreclosure

  Consumer Consent Provided?

  Consent provided



  Company Information

  Date Sent To Company


                                             29
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 31 of 34                PageID 182



  2017-03-08

  Company Name

  OCWEN LOAN SERVICING LLC

  Timely Response?

  Yes

  Company Response to Consumer

  Closed with explanation



  Narrative

  After a lengthy process to obtain a loan modification and completing trial payments by
  XX/XX/2017, I received correspondence from Ocwen saying I was delinquent and
  foreclosure was being initiated. I contacted Ocwen and through conversation determined
  that my loan modification was cancelled because I did not return the original signed
  document. It turned out that Ocwen had mailed my loan modification to an old address
  and not to the property where I reside. That package was sent in a way that did not trigger
  non-receipt or return the abandoned envelope which laid on the doorstep of a vacant home
  several states away for two months. Agreement was gained to have Ocwen reship the
  document to the property for my signature. I received, signed and returned the packaged
  within two business days. I continued to make my monthly payment however they began
  getting returned to my account and no accepted. I contacted Ocwen and learned that the
  booking of my signed document had to be tasked as an exception and that was not done my
  the last service representative. After much back and forth I requested my issue be escalated
  and was advised that Ocwen does not have an escalation process and the service
  representative was it. We agreed that they would enter the task for my modification to be
  booked and I would follow up in two weeks. Payments still not being accepted, I called for
  my follow up and learned that I would need to follow up in three more weeks. I suddenly
  received the permanent modification countersigned by Ocwen in my mail. Thrilled, I
  followed up again and asked if I could tender all of the payments that had been returned
  and the past due amount was higher due to default fees. I argued that I was never in
  default and that based on the circumstances notated in their servicing system the default
  fees should be reversed. The service representative agreed and entered a task for that to
  occur. Again, my monthly payment was returned and again I received correspondence
  suggesting I was in foreclosure. I contacted Ocwen and it turned out my permanent
  modification, though counter signed and returned to me, had never been booked. Feeling
  frustrated and helpless after 9 months of back and forth, I contacted the law firm listed on
  the foreclosure notices and was escalated to XXXX XXXX XXXX, XXXX. I shared the
  background as cited above and provided her accounting of my bank account with a
  building balance for all of the returned payments along with a copy of the fully

                                              30
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 32 of 34                PageID 183



  countersigned permanent modification. My follow up with XXXX XXXX continued for
  several months with no outcome, only responses that she has escalated and is waiting to
  hear back. In XX/XX/XXXX, I sent all of the returned payments in one check to Ocwen
  and notified the law firm that I was doing so. Ocwen returned the funds again. XXXX
  XXXX, 2017 I received a notice of foreclosure again with a XX/XX/XXXX sale date. Mind
  you I have made payment each month that are all being returned and accumulating in my
  accounts still. I contacted XXXX XXXX asking for payment instructions so I could send
  the funds directly to the law firm. She responded with one line advising that XXXX XXXX
  would now be my contact. I reached out to XXXX XXXX requesting payment instructions
  and continue to wait even after several follow up attempts. I have all payments. I have the
  ability to pay. I have a family in a family home. Ocwen and their vendors are disorganized
  and disrespectful and have caused a great deal of pain and anguish that is unnecessary.
  Please help me to get this foreclosure date cancelled, my monies accepted and applied and
  full resolution brought to this matter so I can return to being a normal paying customer.




                                              31
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 33 of 34   PageID 184



  2358495



  Date CFPB received the complaint

  2017-02-23

  Consumer's State

  CA

  Consumer's Zip

  900XX

  Submitted Via

  Web

  Timely Response?

  Yes

  Did consumer dispute the response?

  No

  Product

  Mortgage

  Subproduct

  Conventional adjustable mortgage (ARM)

  Issue

  Loan modification,collection,foreclosure

  Consumer Consent Provided?

  Consent provided



  Company Information

  Date Sent To Company


                                             32
Case 2:19-cv-02710-MSN-tmp Document 9-6 Filed 10/28/19 Page 34 of 34               PageID 185



  2017-02-23

  Company Name

  OCWEN LOAN SERVICING LLC

  Timely Response?

  Yes

  Company Response to Consumer

  Closed with explanation



  Narrative

  I submitted a loan modification back on XXXX XXXX, XXXX and was denied XXXX
  XXXX, XXXX. I have fallen behind on my monthly payments for various reasons. I have
  not had a stable income because I have been employed and unemployed throughout the
  years. I lost my job in XXXX and all of XXXX I was unemployed. I got by on a day to day
  basis depending on the rental income that I would receive once a month but as of XXXX
  XXXX the tenants stopped giving rent. My son who was also helping me financially moved
  out and I have had to stay and deal with the tenants who are occupying the home without
  paying. I have seeked helped to evict the tenants but it takes money ; which is something I
  do n't have. I 'm doing my best to try and save my home. I have thankfully been blessed
  with another job but I do not have the money to reinstate based on the circumstances that I
  have mentioned. Please help me save my home as I do n't know where I will go if I lose it.




                                              33
